HARDY, Judge.
This is a companion case, consolidated for trial and purposes of appeal with the suit of Chandler v. Grain Dealers Mutual Ins. Co., 131 So.2d 606. Defendants have appealed from judgment in favor of plaintiff in the principal sum of $867 representing an award of $750 for personal injuries and $117 for medical and doctors bills. Plaintiff has answered the appeal, praying for an increase in the amount of the award to the sum of $2,617.
The facts involved have been fully set forth in our opinion in the companion case, and therefore the only issue tendered by this appeal relates to the quantum of the award.
Plaintiff, Carolyn Sue Woodard (now Mrs. Cortinez), after examination at the Ruston Hospital immediately following the accident, was permitted to return to her home. She continued, intermittently the duties of her employment until discharged by her employer, which action, however, we attribute to a reduction of the work force and not to the effect of her injuries. For a few days subsequent to the accident Mrs. Cortinez suffered from headaches and dizziness, for which she consulted Dr. O. L. Sanders on May 10, 1959. This doctor found X-rays to be negative but was of the opinion that plaintiff had suffered a slight cerebral concussion and she was admitted to the hospital on May 16, 1959, where she remained under observation until May 22nd.
Our study of the record finds us in complete agreement with the conclusion of the district judge that this plaintiff suffered some minor injuries and a temporary period of headaches attributable to the accident, but without any residual physical impairment.
We cannot find that the award made was either inadequate or excessive, and, accordingly, the judgment appealed from is affirmed at appellant’s cost.